DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2006/109002.
	In regards to claim 1, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses a clamping device comprising a collar (10) which has a belt able to adopt an unclamped state and a clamped state in which a diameter of the belt is reduced compared to the unclamped state, and a seal (12) disposed inside the belt by being retained axially relative to the collar, the seal being formed in a strip, which is wound on itself and whose ends are configured to cooperate together via a sealing arrangement, wherein, in the unclamped state of the belt, the pre-mounted seal disposed inside the belt undergoes a stress towards an inner surface of the belt, the seal being configured to be elastically deformed against said stress to allow the insertion of an annular object (having any convenient shape, size, function and/or configuration) between the seal and the belt, the seal having a rear edge which is provided with at least one insertion ramp (see Figure 2 below) inclined towards the axis of winding of the strip in a direction moving away axially from the seal from said rear edge, so as to promote insertion of the annular object between the seal and the belt.

[AltContent: arrow][AltContent: textbox (Insertion Ramp)]
    PNG
    media_image1.png
    450
    624
    media_image1.png
    Greyscale


	In regards to claim 2, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses the pre-mounted seal is pre-stressed by the presence, around said seal, of the belt in the unclamped state.
	In regards to claim 3, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses the stress of the seal towards the inner surface of the belt is caused by the tendency of the strip to adopt a diameter greater than the diameter imposed by the belt in which the seal is disposed while the belt is in the unclamped state.
In regards to claim 6, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses an angular seal key (13) configured to determine an angular position of the seal relative to the collar.
In regards to claim 7, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses one of the elements including the belt and the seal has a wedge edge (9) and the other one of the elements including the belt and the seal has a wedge protrusion (15) able to cooperate with the wedge edge to retain the seal with respect to a movement relative to the collar.
	In regards to claim 8, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses the seal has a front edge provided with at least one abutment configured to cooperate with a front edge of the belt to retain the seal with respect to a movement in at least one direction relative to the belt.
	In regards to claim 10, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses the belt has a window, said window presenting an edge forming a wedge edge (9), and the seal has a retaining lug (15) projecting in said window.
	In regards to claim 11, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses the sealing arrangement comprises a male/female engagement conformation formed at the ends of the strip forming the seal.
In regards to claim 12, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses the belt and the seal have substantially unchanged diameters from one edge to the other.
In regards to claim 13, in Figures 1-4 and paragraph detailing said figures, WO 2006/109002 discloses the collar has clamping lugs (14a,b), raised radially relative to the belt and able to be moved relative to each other to clamp the collar.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive.
Applicant argues that the '002 publication is insufficient to disclose amended claim 1. The Examiner disagrees. The prior art discloses the seal being configured to be elastically deformed against said stress to allow the insertion of an annular object (having any convenient shape, size, function and/or configuration) between the seal and the belt. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. No structural difference between the claimed invention and the prior art exists; therefore, the prior art meets the claim limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679